Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 5-7 have been canceled.

Comments on Allowance
The following is an examiner’s statement of comments on allowance:
A modification of Lutz et al. US 4,258,635, the closest art of record, to make each rotary tine of each of the plurality of rotary tine assemblies aligned relative to each other about the hub of each rotary tine assembly of Lutz et al. US 4,258,635 would destroy the functionality of the rotary tine assemblies of Lutz et al. US 4,258,635 in view of the criticality of such a setup (the staggered relationship of the tines) being set forth in the abstract of Lutz et al. US 4,258,635.  Further, no rationale for such modification of Lutz et al. US 4,258,635 would be present without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Comments on Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



July 27, 2021